Title: To George Washington from Lieutenant Colonel William Butler, 2 October 1778
From: Butler, William
To: Washington, George


          
            May it please your Excellency
            [Schoharie, N.Y.] October 2nd 1778
          
          I wrote you a few days ago from Albany of my intentions to send a party to attack the enemy at Unadilla, last night I sent off my 
            
            
            
            advanced party & am just marching the body consisting of above 200 men—I take the command of the party myself, & hope on my return to be able to give your Excellency a satisfactory account of the expedition.
          This will be delivered your Excellency by Capt. Long, an Officer in the Rifle Chair [corps] who sinc under my command has supported the character of a gentleman & a good Officer—He in some party’s which he has commanded since with me has signalize himself by his bravery & good conduct, By a bad state of health, he is obliged to retire from this command, which I sincerely regret. I remain with respect Yr Excellency’s Humble Servant.
          
            Wm Butler
          
        